DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 2/19/2021. Claims 1-26 are pending.

Priority
	Applicant’s claim for priority from foreign application no. DE10 2020 104 595.6 filed 2/21/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 and 3/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:
In lines 3-4, “at least one flip-flop.” should be “at least one flip-flip,”
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the limitation “wherein the logic circuit is furthermore connected or selectively connected to the output storage element and the output test storage element on an output side of the logic circuit”, it is unclear whether the logic circuit is connected to both output storage element and the output test storage element at the same time, or if the logic circuit is connected to either the output storage element or the output test storage element at a time, or something else. Clarification is required.

Continuing with claim 1, the limitation “the logic circuit feeds data to the output storage element and/or to the output test storage element”, it is unclear whether the data is feed to both the output storage element and the output test storage element, or if data is feed to only one of the output storage element and the output test storage element, or something else. The claim has already established that the logic circuit has the possibility, to connect or selectively connect, to either the output storage element or the output test storage element. When the logic circuit possibly connects, or selectively connects, only to the output storage element, it is unclear how data is fed to the output test storage element. Similarly, when the logic circuit possibly connects, or selectively connects, only to the output test storage element, it is unclear how data is fed to the output storage element. Clarification is required.

Lastly, with respect to claim 1, the limitation “wherein the output storage element is configured to process the data from the logic circuit if the work data are provided to the logic circuit in the work mode, and not to process the data from the logic circuit if the test data are provided to the logic circuit in the test mode”, it has already been established in the claim that the logic circuit has the possibility, to connect or selectively connect, to either the output storage element or the output test storage element, and feed data to the output storage element and/or the output test storage element. When the logic circuit possibly connects, or selectively connects, only to the output test storage element, it is unclear how work data can be provided to the output storage element. When the logic circuit possibly feeds data to only the output test storage element, it is unclear how work data can be provided to the output storage element. Clarification is required.

Regarding claim 2, it is unclear what “the latter” is specifically referring to. It is also unclear what feature(s) the recited “or vice-versa” is specifically referring to. Clarification is required.

Continuing with claim 2, claim 1 has already established that the logic circuit can connect to input test storage element instead of input storage element, and connect to output test storage element instead of output storage element. In this case, it is unclear how the logic circuit can be connected to input storage element and output storage element, as recited in claim 2. Clarification is required.

Regarding claim 3, claim 1 has already established that the logic circuit can connect to input test storage element instead of input storage element, and connect to output test storage element instead of output storage element. In this case, it is unclear how the logic circuit can be connected to input storage element and output storage element, as recited in claim 3. Clarification is required.

Regarding claim 5, claim 1 has already established that the logic circuit can connect to input test storage element instead of input storage element, and connect to output test storage element instead of output storage element. In this case, it is unclear how the logic circuit can be connected to input storage element and output storage element, as recited in claim 5. Claim 1 also established that the logic circuit can connect to input storage element instead of input test storage element. In this case, it is unclear how the logic circuit can be connected to the input test storage element, as recited in claim 5. Clarification is required.

Regarding claim 6, base claim 1 has already established that the logic circuit can connect to output test storage element instead of output storage element. In this case, it is unclear how the logic circuit can be connected to the output storage element, as recited in claim 5. Clarification is required.

Regarding claim 8, base claim 1 has already established that the logic circuit can connect to output test storage element instead of output storage element. In this case, it is unclear how the flip-flop input of the output storage element can be enabled, as recited in claim 8. Clarification is required.

Regarding claim 9, base claim 1 has already established that the logic circuit can connect to input test storage element instead of input storage element, and connect to output test storage element instead of output storage element. In this case, it is unclear how the logic circuit can be connected to input storage element and output storage element, as recited in claim 9. Claim 1 also established that the logic circuit can connect to input storage element instead of input test storage element. In this case, it is unclear how the logic circuit can be connected to the input test storage element, as recited in claim 9. Clarification is required.

Regarding claim 10, it is unclear whether both the first and second recited features take place as the same time, or one of the first recited feature and the second recited feature takes place one at a time. Clarification is required.

Regarding claim 11, claim 1 has already established that the logic circuit can connect to input test storage element instead of input storage element, and connect to output test storage element instead of output storage element. In this case, it is unclear how the logic circuit can be connected to input storage element and output storage element, as recited in claim 11. Claim 1 also established that the logic circuit can connect to input storage element instead of input test storage element, and connect to output storage element instead of output test storage element. In this case, it is unclear how the logic circuit can be connected to the input storage element and the output storage element, as recited in claim 11. Clarification is required.

Continuing with claim 11, regarding the limitation “wherein the at least one logic circuit comprises a plurality of logic circuits”, it is unclear how one logic circuit can include the same logic circuit more than once. Clarification is required.

Regarding claim 12, base claim 1 has already established that the logic circuit can connect to input storage element instead of input test storage element, and connect to output storage element instead of output test storage element. In this case, it is unclear how the logic circuit can be connected to input test storage element and output test storage element, as recited in claim 12. Clarification is required.

Regarding claim 13, base claim 1 has already established that the logic circuit can feed data to output storage element instead of output test storage element. In this case, it is unclear how the logic circuit can be connected to the output storage element, as recited in claim 13. Clarification is required.

With respect to independent claim 14, regarding the limitations “wherein the logic circuit is selectively connected to the output storage element and to the output test storage element” and “feeding the work data processed by the logic circuit to the output test storage element and to the output storage element”, given that the logic circuit can connect to either the output storage element or the output test storage element, it is unclear how the work data is fed to both he output storage element and to the output test storage element. Clarification is required.

Continuing with claim 14, regarding the limitation “ignoring the data from the logic circuit in the output storage element”, when it is interpreted that the logic circuit is connected to the input test storage element instead of the input storage element, it is unclear how the processed data can be output to the output storage element, in which case the output storage element should not consist of any processed data to ignore. Clarification is required.

Regarding claim 15, it is unclear which feature(s) the recited “or vice-versa” is specifically referring to. Clarification is required.

Regarding claim 16, claim 14 recites that the logic circuit can connect to the input storage element or the input test storage element. When it is interpreted that the logic circuit is connected to the input storage element, it is unclear how the test data can be loaded to the input test storage element. Clarification is required.

Regarding claim 18, the features recited are grouped under the recitation “alternately comprising” with respect to claim 16. It is unclear specifically which features from claim 16 are considered as alternate to the features recited in claim 18. Clarification is required.

Regarding claim 19, the features recited are grouped under the recitation “alternately comprising” with respect to claims 16 and 18. It is unclear specifically which features from claim 16 and claim 18 are considered as alternate to the features recited in claim 19. Clarification is required.

Regarding claim 23, it is unclear whether both the first and second recited features take place as the same time, or one of the first recited feature and the second recited feature takes place one at a time. Clarification is required.

Regarding claim 24, claim 14 has already established that the logic circuit can connect to input test storage element instead of input storage element, and connect to output test storage element instead of output storage element. In this case, it is unclear how the logic circuit can be connected to input storage element and output storage element, as recited in claim 24. Claim 14 also established that the logic circuit can connect to input storage element instead of input test storage element, and connect to output storage element instead of output test storage element. In this case, it is unclear how the logic circuit can be connected to the input storage element and the output storage element, as recited in claim 24. Clarification is required.

Continuing with claim 24, regarding the limitation “wherein the at least one logic circuit comprises a plurality of logic circuits”, it is unclear how one logic circuit can include the same logic circuit more than once. Clarification is required.

Regarding claim 25, base claim 14 has already established that the logic circuit can connect to input storage element instead of input test storage element, and connect to output storage element instead of output test storage element. In this case, it is unclear how the logic circuit can be connected to input test storage element and output test storage element, as recited in claim 25. Clarification is required.

	Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claims 1 and 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (20170074931, pub. Mar. 16, 2017), hereinafter “Hasegawa”.

Regarding independent claim 1, Hasegawa discloses:
An integrated circuit (see Hasegawa, Fig 1 par. [0017]: semiconductor circuit 100 and controller 108, and see par. [0023]: the semiconductor circuit 100 and the clock outputter in the controller 108 may be configured in the same semiconductor chip) with self-test circuit (see Hasegawa, Fig 1 par. [0021]: diagnoser 106 diagnoses whether or not the circuit failures), comprising: 
at least one logic circuit (see Hasegawa, Fig 2 par. [0024]: a logic circuit unit “G”); 
at least one input storage element for storing work data (see Hasegawa, Fig 2 par. [0025]: system register “RM(n)” holds and outputs an input signal in accordance with a control clock signal from the controller 108. Namely, the operation system register “RM(n)” is configured of a flip-flop); 
at least one output storage element (see Hasegawa, Fig 2 par. [0031]: system register “RM(n+1)”); 
at least one input test storage element for storing test data (see Hasegawa, Fig 2 par. [0026]: The safety system register “RS(n)” has the equivalent configuration to the operation system register “RM(n)” and is configured, for example, of a flip-flop, and see par. [0033] and [0036]: in the state where the input signal from the safety system register “RS(n)” is selected in the second outputter “MUXO(n)”, the diagnosis signal is inputted to “RS(0)” in the first stage as the safety system register from the diagnosis pattern outputter 102); 
and at least one output test storage element (see Hasegawa, Fig 2 par. [0034]: In configuring the diagnosis value, the second outputter “MUXO(n)” selects and outputs the input signal to the safety system register “RS(n+1)”); 
wherein the logic circuit is selectively connected to the input storage element on an input side of the logic circuit, such that the input storage element provides the work data to the logic circuit in a work mode (see Hasegawa, Fig 2 par. [0031]: in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”), or 
is selectively connected to the input test storage element on the input side of the logic circuit, such that the input test storage element provides the test data to the logic circuit in a test mode (see Hasegawa, Fig 2 par. [0039]: In diagnosis, the first outputter “MUXI(n)” selects and outputs the input signal from the safety system register “RS(n)” to the logic circuit unit “G”); 
wherein the logic circuit is furthermore connected or selectively connected to the output storage element and the output test storage element on an output side of the logic circuit, such that the logic circuit feeds data to the output storage element and/or to the output test storage element (see Hasegawa, Fig 2 par. [0039]: the second outputter “MUXO(n)” selects and outputs the input signal from the logic circuit unit “G” to the safety system register “RS(n+1)”, and see par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”); 
wherein the output storage element is configured to process the data from the logic circuit if the work data are provided to the logic circuit in the work mode (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)”, and see par. [0032]: When non-coincidence arises between the output signals of the operation system register “RM(n+1)” and the safety system register “RS(n+1)”, the first comparer “CMP(n+1)” outputs the non-coincidence signal), and not to process the data from the logic circuit if the test data are provided to the logic circuit in the test mode (see Hasegawa, Fig 2 par. [0028]: The logic circuit unit “G” is connected to the first outputter “MUXI(n)”, performs logic operation on the basis of a plurality of input signals containing the input signal from the first outputter “MUXI(n)”, and outputs one of a plurality of outputs to the operation system register “RM(n+1)” in the next stage, and see par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”, and see par. [0037]: also in configuring the diagnosis value, the operation system register “RM(n)” performs the same operation as in normal use, and see par. [0046]: During the period when the safety system register “RS(n)” is performing the diagnosis operation, the supply of the clock to the operation system register “RM(n)” is suspended and its use is thus suspended).

Regarding claim 2, Hasegawa further discloses:
a controller configured to switch over between: 
the connection of the input side of the logic circuit to the input storage element and the activation of the output storage element, such that the latter processes the work data fed thereto (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”); and 
the connection of the input side of the logic circuit to the input test storage element and the deactivation of the output storage element, such that the work data fed thereto are ignored (see Hasegawa, Fig 2 par. [0034]: In configuring the diagnosis value, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”. Moreover; the second outputter “MUXO(n)” selects and outputs the input signal from the safety system register “RS(n)” to the safety system register “RS(n+1)”), or vice versa.

Regarding claim 3, Hasegawa further discloses circuitry configured to load the test data into the input test storage element while the logic circuit is connected to the input storage element and the output storage element (see Hasegawa, Fig 2 par. [0036]: in the state where the input signal from the safety system register “RS(n)” is selected in the second outputter “MUXO(n)”, the diagnosis signal is inputted to “RS(0)” in the first stage as the safety system register from the diagnosis pattern outputter 102 in a serial manner).

Regarding claim 4, Hasegawa further discloses wherein the controller comprises a multiplexer (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”).	  

Regarding claim 5, Hasegawa further discloses wherein the controller is configured to: 
provide a switching signal having a first signal value for the purpose of connecting the input side of the logic circuit to the input storage element and activating the output storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”); and 
provide the switching signal having a second signal value for the purpose of connecting the logic circuit to the input side of the input test storage element and deactivating the output storage element (see Hasegawa, Fig 2 par. [0034]: In configuring the diagnosis value, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”. Moreover; the second outputter “MUXO(n)” selects and outputs the input signal from the safety system register “RS(n)” to the safety system register “RS(n+1)”).

Regarding claim 6, Hasegawa further discloses wherein the controller is further configured to provide the switching signal at least to the multiplexer and to the output storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”).

Regarding claim 7, Hasegawa further discloses wherein the input storage element, the output storage element, the input test storage element and the output test storage element each comprises at least one flip- flop (see Hasegawa, Fig 2 par. [0026]: The safety system register “RS(n)” has the equivalent configuration to the operation system register “RM(n)” and is configured, for example, of a flip-flop).

Regarding claim 8, Hasegawa further discloses wherein the input storage element, the output storage element, the input test storage element and the output test storage element each comprises at least one flip- flop (see Hasegawa, Fig 2 par. [0026]: The safety system register “RS(n)” has the equivalent configuration to the operation system register “RM(n)” and is configured, for example, of a flip-flop). 
wherein the at least one flip-flop of the output storage element has an enable input and/or a clock enable input (see Hasegawa, Fig 2 par. [0025]: operation system register “RM(n)” holds and outputs an input signal in accordance with a control clock signal from the controller 108. Namely, the operation system register “RM(n)” is configured of a flip-flop, and see par. [0026]: The safety system register “RS(n)” has the equivalent configuration to the operation system register “RM(n)” and is configured, for example, of a flip-flop), and 
wherein the controller is further configured to provide the switching signal to the enable input or to the clock enable input (see Hasegawa, Fig 2 par. [0027]: The first outputter “MUXI(n)” is connected to the operation system register “RM(n)” and the safety system register “RS(n)”, and selects and outputs one of the input signal (first input signal) from the operation system register “RM(n)” and the input signal (second input signal) from the safety system register “RS(n)”).

Regarding claim 9, Hasegawa further discloses wherein the controller is configured to: 
provide a switching signal having a first signal value for the purpose of connecting the input side of the logic circuit to the input storage element and activating the output storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”); and 
provide the switching signal having a second signal value for the purpose of connecting the logic circuit to the input side of the input test storage element and deactivating the output storage element (see Hasegawa, Fig 2 par. [0034]: In configuring the diagnosis value, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”. Moreover; the second outputter “MUXO(n)” selects and outputs the input signal from the safety system register “RS(n)” to the safety system register “RS(n+1)”), and 
wherein the multiplexer has a control input and the controller is configured to provide the switching signal to the control input of the multiplexer (see Hasegawa, Fig 2 par. [0027]: The first outputter “MUXI(n)” is connected to the operation system register “RM(n)” and the safety system register “RS(n)”, and selects and outputs one of the input signal (first input signal) from the operation system register “RM(n)” and the input signal (second input signal) from the safety system register “RS(n)”).

Regarding claim 10, Hasegawa further discloses wherein the input test storage element is configured to form in the work mode an input safety storage element configured to redundantly store the data stored in the input storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”), and/or 
wherein the output test storage element is configured to form in the work mode an output safety storage element configured to redundantly store the data stored in the output storage element.

Regarding claim 11, Hasegawa further discloses: 
at least one additional output storage element (see Hasegawa, par. [0023]: The semiconductor circuit 100 is configured to have circuit units “C(n)” (0≦n<m) connected. “m” is an integer not less than two and has, for example, figures of ten or tens of thousands. The circuit unit “C(0)” in the first stage is connected via an outputter in the previous stage. The circuit unit “C(m−1)” in the final stage is connected to the outside. The circuit units “C(n)” are equivalently configured except for the connection targets of the input of the circuit unit “C(0)” and the output of the circuit unit “C(m−1), and see Fig 2 par. [0031]: system register “RM(n+1)”); and 
at least one additional output test storage element (see Hasegawa, Fig 2 par. [0026]: The safety system register “RS(n)” has the equivalent configuration to the operation system register “RM(n)” and is configured, for example, of a flip-flop, and see par. [0033] and [0036]: in the state where the input signal from the safety system register “RS(n)” is selected in the second outputter “MUXO(n)”, the diagnosis signal is inputted to “RS(0)” in the first stage as the safety system register from the diagnosis pattern outputter 102), 
wherein the at least one logic circuit comprises a plurality of logic circuits (see Hasegawa, Fig 2 par. [0024]: a logic circuit unit “G”), and 
wherein during the connection of the logic circuit to the input test storage element and the output test storage element the plurality of logic circuits together with the input test storage element, the output test storage element and the at least one additional output test storage element forms a scan chain (see Hasegawa, par. [0023]: The circuit unit “C(0)” in the first stage is connected via an outputter in the previous stage. The circuit unit “C(m−1)” in the final stage is connected to the outside. The circuit units “C(n)” are equivalently configured except for the connection targets of the input of the circuit unit “C(0)” and the output of the circuit unit “C(m−1)”, and see par. [0036]: the safety system registers “RS(n)” are configured into a chain connection as a shift register) , 
wherein the at least one additional output storage element is not part of the scan chain.

	Regarding claim 12, Hasegawa further discloses wherein the logic circuit connected to the input test storage element and to the output test storage element forms, together with the input test storage element and the output test storage element, a first chain link of the scan chain (see Hasegawa, Fig 2 par. [0036]: in the state where the input signal from the safety system register “RS(n)” is selected in the second outputter “MUXO(n)”, the diagnosis signal is inputted to “RS(0)” in the first stage as the safety system register from the diagnosis pattern outputter 102 in a serial manner. In this case, the safety system registers “RS(n)” are configured into a chain connection as a shift register), and 
wherein each additional chain link of the scan chain comprises one of the plurality of logic circuits, which is connected to the output test storage element of the preceding chain link on the input side and is connected to a further output test storage element on the output side (see Hasegawa, par. [0023]: The semiconductor circuit 100 is configured to have circuit units “C(n)” (0≦n<m) connected. “m” is an integer not less than two and has, for example, figures of ten or tens of thousands. The circuit unit “C(0)” in the first stage is connected via an outputter in the previous stage. The circuit unit “C(m−1)” in the final stage is connected to the outside. The circuit units “C(n)” are equivalently configured except for the connection targets of the input of the circuit unit “C(0)” and the output of the circuit unit “C(m−1)”).

Regarding claim 13, Hasegawa further discloses wherein the output test storage element of a preceding chain link provides to each of the logic circuits of the additional chain links the test data processed by the logic circuit of the preceding chain link (see Hasegawa, Fig 2 par. [0039]: In diagnosis, the first outputter “MUXI(n)” selects and outputs the input signal from the safety system register “RS(n)” to the logic circuit unit “G”. Moreover, the second outputter “MUXO(n)” selects and outputs the input signal from the logic circuit unit “G” to the safety system register “RS(n+1)”. Namely, the result signal is outputted as one of a number of outputs outputted based on the diagnosis signal by the logic circuit unit “G” to the safety system register “RS(n+1)” in the next stage), and 
wherein each of the logic circuits of the additional chain links feeds the test data processed by it to the output test storage element on the output side (see Hasegawa, par. [0023]: The semiconductor circuit 100 is configured to have circuit units “C(n)” (0≦n<m) connected. “m” is an integer not less than two and has, for example, figures of ten or tens of thousands. The circuit unit “C(0)” in the first stage is connected via an outputter in the previous stage. The circuit unit “C(m−1)” in the final stage is connected to the outside. The circuit units “C(n)” are equivalently configured except for the connection targets of the input of the circuit unit “C(0)” and the output of the circuit unit “C(m−1)”).

	Regarding independent claim 14, Hasegawa discloses:
	A method for operating an integrated circuit (see Hasegawa, Fig 1 par. [0017]: semiconductor circuit 100 and controller 108, and see par. [0023]: the semiconductor circuit 100 and the clock outputter in the controller 108 may be configured in the same semiconductor chip) with self-test circuit (see Hasegawa, Fig 1 par. [0021]: diagnoser 106 diagnoses whether or not the circuit failures), said integrated circuit comprising at least one logic circuit (see Hasegawa, Fig 2 par. [0024]: a logic circuit unit “G”), at least one input storage element for storing work data (see Hasegawa, Fig 2 par. [0025]: system register “RM(n)” holds and outputs an input signal in accordance with a control clock signal from the controller 108. Namely, the operation system register “RM(n)” is configured of a flip-flop), at least one output storage element (see Hasegawa, Fig 2 par. [0031]: system register “RM(n+1)”), at least one input test storage element for storing test data (see Hasegawa, Fig 2 par. [0026]: The safety system register “RS(n)” has the equivalent configuration to the operation system register “RM(n)” and is configured, for example, of a flip-flop, and see par. [0033] and [0036]: in the state where the input signal from the safety system register “RS(n)” is selected in the second outputter “MUXO(n)”, the diagnosis signal is inputted to “RS(0)” in the first stage as the safety system register from the diagnosis pattern outputter 102) and at least one output test storage element (see Hasegawa, Fig 2 par. [0034]: In configuring the diagnosis value, the second outputter “MUXO(n)” selects and outputs the input signal to the safety system register “RS(n+1)”), wherein the logic circuit is selectively connected to the output storage element and to the output test storage element on the output side of the logic circuit (see Hasegawa, Fig 2 par. [0039]: the second outputter “MUXO(n)” selects and outputs the input signal from the logic circuit unit “G” to the safety system register “RS(n+1)”, and see par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”), the method comprising: 
connecting the logic circuit selectively to the input storage element on an input side of the logic circuit (see Hasegawa, Fig 2 par. [0031]: in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”), 
providing work data to the logic circuit by means of the input storage element (see Hasegawa, Fig 2 par. [0031]: in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”), 
feeding the work data processed by the logic circuit to the output storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)”, and see par. [0032]: When non-coincidence arises between the output signals of the operation system register “RM(n+1)” and the safety system register “RS(n+1)”, the first comparer “CMP(n+1)” outputs the non-coincidence signal), and 
processing the data from the logic circuit in the output storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)”, and see par. [0032]: When non-coincidence arises between the output signals of the operation system register “RM(n+1)” and the safety system register “RS(n+1)”, the first comparer “CMP(n+1)” outputs the non-coincidence signal); 
or 
connecting the logic circuit selectively to the input test storage element on the input side of the logic circuit, 
providing test data to the logic circuit by means of the input test storage element, 
feeding the work data processed by the logic circuit to the output test storage element and to the output storage element; and 
ignoring the data from the logic circuit in the output storage element (see Hasegawa, Fig 2 par. [0028]: The logic circuit unit “G” is connected to the first outputter “MUXI(n)”, performs logic operation on the basis of a plurality of input signals containing the input signal from the first outputter “MUXI(n)”, and outputs one of a plurality of outputs to the operation system register “RM(n+1)” in the next stage, and see par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”, and see par. [0037]: also in configuring the diagnosis value, the operation system register “RM(n)” performs the same operation as in normal use, and see par. [0046]: During the period when the safety system register “RS(n)” is performing the diagnosis operation, the supply of the clock to the operation system register “RM(n)” is suspended and its use is thus suspended).

Regarding claim 15, Hasegawa further discloses switching over between: 
the connection of the input side of the logic circuit to the input storage element and the activated output storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”), and 
the connection of the input side of the logic circuit to the input test storage element and the deactivated output test storage element (see Hasegawa, Fig 2 par. [0034]: In configuring the diagnosis value, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”. Moreover; the second outputter “MUXO(n)” selects and outputs the input signal from the safety system register “RS(n)” to the safety system register “RS(n+1)”), 
or vice versa.

Regarding claim 16, Hasegawa further discloses:
loading the test data into the input test storage element while the logic circuit is connected to the input storage element (see Hasegawa, Fig 2 par. [0036]: in the state where the input signal from the safety system register “RS(n)” is selected in the second outputter “MUXO(n)”, the diagnosis signal is inputted to “RS(0)” in the first stage as the safety system register from the diagnosis pattern outputter 102 in a serial manner).

Regarding claim 17, Hasegawa further discloses wherein the integrated circuit comprises a controller and a multiplexer (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”).

Regarding claim 18, Hasegawa further discloses furthermore alternately comprising: 
providing a switching signal having a first signal value to the multiplexer for the purpose of connecting the input side of the logic circuit to the input storage element and for the purpose of activating the output storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”); and 
providing a switching signal having a second signal value to the multiplexer for the purpose of connecting the input side of the logic circuit to the input test storage element and for the purpose of deactivating the output storage element (see Hasegawa, Fig 2 par. [0034]: In configuring the diagnosis value, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”. Moreover; the second outputter “MUXO(n)” selects and outputs the input signal from the safety system register “RS(n)” to the safety system register “RS(n+1)”).

Regarding claim 19, Hasegawa further discloses furthermore alternately comprising: 
providing a switching signal having a first signal value for the purpose of connecting the input side of the logic circuit to the input storage element and for the purpose of activating the output storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”); and 
providing a switching signal having a second signal value for the purpose of connecting the input side of the logic circuit to the input test storage element and for the purpose of deactivating the output storage element (see Hasegawa, Fig 2 par. [0034]: In configuring the diagnosis value, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”. Moreover; the second outputter “MUXO(n)” selects and outputs the input signal from the safety system register “RS(n)” to the safety system register “RS(n+1)”), 
wherein the switching signal is provided at least to the multiplexer and to the output storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”).

Regarding claim 20, Hasegawa further discloses wherein the input storage element, the output storage element, the input test storage element and the output test storage element each comprises at least one flip- flop (see Hasegawa, Fig 2 par. [0026]: The safety system register “RS(n)” has the equivalent configuration to the operation system register “RM(n)” and is configured, for example, of a flip-flop).

Regarding claim 21, Hasegawa further discloses wherein the input storage element, the output storage element, the input test storage element and the output test storage element each comprises at least one flip- flop (see Hasegawa, Fig 2 par. [0026]: The safety system register “RS(n)” has the equivalent configuration to the operation system register “RM(n)” and is configured, for example, of a flip-flop), 
wherein the at least one flip-flop of the output storage element has an enable input and/or a clock enable input (see Hasegawa, Fig 2 par. [0025]: operation system register “RM(n)” holds and outputs an input signal in accordance with a control clock signal from the controller 108. Namely, the operation system register “RM(n)” is configured of a flip-flop, and see par. [0026]: The safety system register “RS(n)” has the equivalent configuration to the operation system register “RM(n)” and is configured, for example, of a flip-flop), to which the switching signal is provided (see Hasegawa, Fig 2 par. [0027]: The first outputter “MUXI(n)” is connected to the operation system register “RM(n)” and the safety system register “RS(n)”, and selects and outputs one of the input signal (first input signal) from the operation system register “RM(n)” and the input signal (second input signal) from the safety system register “RS(n)”).

Regarding claim 22, Hasegawa further discloses wherein the switching signal is provided to a control input of the multiplexer (see Hasegawa, Fig 2 par. [0027]: The first outputter “MUXI(n)” is connected to the operation system register “RM(n)” and the safety system register “RS(n)”, and selects and outputs one of the input signal (first input signal) from the operation system register “RM(n)” and the input signal (second input signal) from the safety system register “RS(n)”).

Regarding claim 23, Hasegawa further discloses wherein the input test storage element is configured to form an input safety storage element in the work mode, wherein the method further comprises redundantly storing in the input safety storage element the work data stored in the input storage element (see Hasegawa, Fig 2 par. [0031]: In normal use, the same signal is inputted to the operation system register “RM(n+1)” and the safety system register “RS(n+1)”. Namely, in normal use, the first outputter “MUXI(n)” selects and outputs the input signal from the operation system register “RM(n)” to the logic circuit unit “G”), and/or 
wherein the output test storage element is configured to form an output safety storage element in the work mode, wherein the method further comprises redundantly storing in the output safety storage element the work data stored in the output storage element.

Regarding claim 24, Hasegawa further discloses wherein the integrated circuit further comprises at least one additional output storage element (see Hasegawa, par. [0023]: The semiconductor circuit 100 is configured to have circuit units “C(n)” (0≦n<m) connected. “m” is an integer not less than two and has, for example, figures of ten or tens of thousands. The circuit unit “C(0)” in the first stage is connected via an outputter in the previous stage. The circuit unit “C(m−1)” in the final stage is connected to the outside. The circuit units “C(n)” are equivalently configured except for the connection targets of the input of the circuit unit “C(0)” and the output of the circuit unit “C(m−1), and see Fig 2 par. [0031]: system register “RM(n+1)”), and at least one additional output test storage element (see Hasegawa, Fig 2 par. [0026]: The safety system register “RS(n)” has the equivalent configuration to the operation system register “RM(n)” and is configured, for example, of a flip-flop, and see par. [0033] and [0036]: in the state where the input signal from the safety system register “RS(n)” is selected in the second outputter “MUXO(n)”, the diagnosis signal is inputted to “RS(0)” in the first stage as the safety system register from the diagnosis pattern outputter 102), wherein the at least one logic circuit comprises a plurality of logic circuits (see Hasegawa, Fig 2 par. [0024]: a logic circuit unit “G”), and wherein during the connection of the logic circuit to the input test storage element and the output test storage element the plurality of logic circuits together with the input test storage element, the output test storage element and the at least one additional output test storage element forms a scan chain (see Hasegawa, par. [0023]: The circuit unit “C(0)” in the first stage is connected via an outputter in the previous stage. The circuit unit “C(m−1)” in the final stage is connected to the outside. The circuit units “C(n)” are equivalently configured except for the connection targets of the input of the circuit unit “C(0)” and the output of the circuit unit “C(m−1)”, and see par. [0036]: the safety system registers “RS(n)” are configured into a chain connection as a shift register), wherein the at least one additional output storage element is not part of the scan chain.

Regarding claim 25, Hasegawa further discloses wherein the logic circuit connected to the input test storage element and to the output test storage element forms, together with the input test storage element and the output test storage element, a first chain link of the scan chain (see Hasegawa, Fig 2 par. [0036]: in the state where the input signal from the safety system register “RS(n)” is selected in the second outputter “MUXO(n)”, the diagnosis signal is inputted to “RS(0)” in the first stage as the safety system register from the diagnosis pattern outputter 102 in a serial manner. In this case, the safety system registers “RS(n)” are configured into a chain connection as a shift register), and 
wherein each additional chain link of the scan chain comprises one of the plurality of logic circuits, which is connected to the output test storage element of the preceding chain link on the input side and is connected to a further output test storage element on the output side (see Hasegawa, par. [0023]: The semiconductor circuit 100 is configured to have circuit units “C(n)” (0≦n<m) connected. “m” is an integer not less than two and has, for example, figures of ten or tens of thousands. The circuit unit “C(0)” in the first stage is connected via an outputter in the previous stage. The circuit unit “C(m−1)” in the final stage is connected to the outside. The circuit units “C(n)” are equivalently configured except for the connection targets of the input of the circuit unit “C(0)” and the output of the circuit unit “C(m−1)”).

Regarding claim 26, Hasegawa further discloses providing the test data processed by the logic circuit of one of the chain links as test data to the logic circuit of the succeeding chain link (see Hasegawa, Fig 2 par. [0039]: In diagnosis, the first outputter “MUXI(n)” selects and outputs the input signal from the safety system register “RS(n)” to the logic circuit unit “G”. Moreover, the second outputter “MUXO(n)” selects and outputs the input signal from the logic circuit unit “G” to the safety system register “RS(n+1)”. Namely, the result signal is outputted as one of a number of outputs outputted based on the diagnosis signal by the logic circuit unit “G” to the safety system register “RS(n+1)” in the next stage), and 
feeding the test data processed by the logic circuit of the last chain link to the output test storage element connected to the logic circuit of the last chain link on the output side (see Hasegawa, par. [0023]: The semiconductor circuit 100 is configured to have circuit units “C(n)” (0≦n<m) connected. “m” is an integer not less than two and has, for example, figures of ten or tens of thousands. The circuit unit “C(0)” in the first stage is connected via an outputter in the previous stage. The circuit unit “C(m−1)” in the final stage is connected to the outside. The circuit units “C(n)” are equivalently configured except for the connection targets of the input of the circuit unit “C(0)” and the output of the circuit unit “C(m−1)”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Daveau et al. (20150377962, pub. Dec. 31, 2015) discloses managing operation of a logic component in which following a normal operating mode of the logic component, placing a flip-flop in a test mode, and injecting a test signal into a test input of the flip-flop being tested while a logic state of the other flip-flops is frozen. A test signal output is analyzed. At the end of the test, the logic component is placed back in the normal operating mode.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111